Case 2:20-cv-08035-SVW-JPR Document 90 Filed 03/04/21 Page 1 of 3 Page ID #:404




 1   Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
 2   1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
 3   Tel: 424.253.1266
     Email: kevin@foundationlaw.com
 4
     Amiad Kushner (pro hac vice)
 5   Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
 6   Jnachmani@seidenlawgroup.com
     Seiden Law Group LLPth
 7   469 Seventh Avenue, 5 Fl.
     New York, NY 10018
 8   Telephone: (646) 766-1914
     Facsimile: (646) 304-5277
 9

10   Attorneys for Plaintiff/Counter-Defendant,
     Hong Liu
11                       UNITED STATES DISTRICT COURT FOR
12
                       THE CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
13
                                             Case No: 2:20-cv-08035-SVW-JPR
14   HONG LIU,
                  Plaintiff,                 NOTICE OF MOTION OF
15                                           PLAINTIFF HONG LIU’S MOTION
16
                                             TO DISMISS DEFENDANT
                         v.                  FARADAY&FUTURE INC.’S
17                                           AMENDED COUNTERCLAIMS
                                             AND STRIKE DEFENDANT
18   FARADAY&FUTURE INC.,                    FARADAY&FUTURE INC.’S AND
     SMART KINGLTD., JIAWEI                  DEFENDANT SMART KING LTD.’S
19
     WANG, and CHAOYING DENG                 AFFIRMATIVE DEFENSES
20
                                             Complaint filed on:
21
                  Defendants.                January 3, 2020
22
                                             Amended Counterclaim filed on:
23   FARADAY&FUTURE INC.,                    February 18, 2021

24
                                             JUDGE: Hon. Stephen V. Wilson
                  Counterclaimant,           DATE: April 5, 2021
25
                                             TIME:  1:30 p.m.
                                             CTRM: 10A
                         v.
26

27   HONG LIU,
28
                  Counter-Defendant.
                                                  1
               PLAINTIFF HONG LIU’S NOTICE OF MOTION TO DISMISS AND MOTION TO STRIKE
                            CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 90 Filed 03/04/21 Page 2 of 3 Page ID #:405




 1
     TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2
           PLEASE TAKE NOTICE that on April 5, 2021 at 1:30 P.M. or as soon
 3
     thereafter as this matter can be heard before the Honorable Stephen V. Wilson of the
 4
     United States District Court for the Central District of California, in Courtroom 10A of
 5
     the above-entitled Court, located at First Street Courthouse, 350 W. 1st Street, Los
 6
     Angeles, California 90012, Plaintiff/Counter-Defendant Hong Liu (“Plaintiff”) will and
 7
     hereby does move the Court, pursuant to Federal Rule of Civil Procedure 12(b)(6) to
 8
     dismiss Defendant/Counterclaimant Faraday&Future Inc.’s (“FF”) first, second, third,
 9
     sixth, and seventh counterclaims from FF’s First Amended Counterclaim (ECF 83), and,
10
     pursuant to Federal Rule of Civil Procedure 12(f), to strike FF’s and FF Intelligent
11
     Mobility Global Holdings Ltd.’s (f/k/a Smart King Ltd. (“Smart King”)) affirmative
12

13
     defenses in FF and Smart King’s Amended Answers (ECF 82 & 81, respectively).

14
           This motion is made following the conferences of counsel for Plaintiff and

15
     defendants FF and Smart King, pursuant to L.R. 7-3, which took place on February 19,

16   2021, February 24, 2021, February 25, 2021 and March 2, 2021 and pursuant to the
17   Court’s February 25, 2021 scheduling notice concerning a renewed motion to dismiss.
18   ECF 86.
19          This Motion is based on this Notice; the supporting Memorandum of Points and
20   Authorities filed and served herewith; the Declaration of Jake Nachmani and the exhibits
21   attached thereto, the papers on file with the Court in this matter; and upon such further
22   evidence and argument as may be presented to this Court prior to or at the hearing on
23   this motion. Plaintiff also serves and lodges along with this motion a proposed order
24   pursuant to L.R. 7-20.
25

26

27

28
                                                  2
               PLAINTIFF HONG LIU’S NOTICE OF MOTION TO DISMISS AND MOTION TO STRIKE
                            CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 90 Filed 03/04/21 Page 3 of 3 Page ID #:406




 1   Dated:     Los Angeles, California
 2
                March 4, 2021

 3

 4                                               Respectfully Submitted,
 5                                               FOUNDATION LAW GROUP LLP
 6

 7
                                                 By:/s/ Kevin D. Hughes
 8                                               KEVIN D. HUGHES
                                                 1999 Avenue of the Stars, Suite 1100
 9                                               Los Angeles, CA 90067
                                                 Tel: 424.253.1266
10                                               Email: kevin@foundationlaw.com
11
                                                 Attorneys for Plaintiff/Counter-Defendant
12                                               HONG LIU
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
              PLAINTIFF HONG LIU’S NOTICE OF MOTION TO DISMISS AND MOTION TO STRIKE
                           CASE NO.: 2:20-CV-08035-SVW-JPR
